                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN

 JACQUELYN BURTON, individually and on
 behalf of similarly situated persons,

                       Plaintiff,
                                                          Case No. 2:19-cv-164
         v.
                                                          Jury Demanded
 AMNJ ENTERPRISES, INC. d/b/a
 DOMINO’S PIZZA and JOEL BURTON,

                      Defendants.

           COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR
      STANDARDS ACT OF 1938 AND WISCONSIN WAGE AND HOUR LAWS

   Plaintiff Jacquelyn Burton (“Plaintiff”), individually and on behalf of all other similarly

situated delivery drivers, brings this Complaint against Defendants AMNJ Enterprises, Inc. d/b/a

Domino’s Pizza and Joel Burton, and alleges as follows:

       1.      Defendants operate numerous Domino’s pizza franchise stores. Defendants

employ delivery drivers who use their own automobiles to deliver pizza and other food items to

their customers. However, instead of reimbursing delivery drivers for the reasonably approximate

costs of the business use of their vehicles, Defendants use a flawed method to determine

reimbursement rates that provides such an unreasonably low rate beneath any reasonable

approximation of the expenses they incur that the drivers’ unreimbursed expenses cause their

wages to fall below the federal minimum wage during some or all workweeks.

       2.      Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., and as a class action for violations under the Wisconsin

Minimum Wage Law, WI Stat. § 104.02 et seq. (“Wisconsin Wage Law”), WI Stat. §109.03 et




                                                1
            Case 2:19-cv-00164-PP Filed 01/31/19 Page 1 of 15 Document 1
seq., and common law to recover unpaid minimum wages to herself and similarly situated delivery

drivers employed by Defendants at its Domino’s stores.


                                      Jurisdiction and Venue


        3.      The FLSA authorizes court actions by private parties to recover damages for

violation of its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on 29

U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question).

        4.      Venue in this District is proper under 28 U.S.C. § 1391 because Plaintiff resides

in this District, Defendants employed Plaintiff in this District, Defendants operates Domino’s

franchise stores in this District, and a substantial part of the events giving rise to the claim herein

occurred in this District.

                                               Parties

        5.      Defendant, AMNJ Enterprises, Inc. d/b/a Domino’s Pizza is a Domestic Limited

Liability Company and may be served via its registered agent, Joel Burton, who may be served at

3725 Meachem Rd., Mount Pleasant, WI 53405-4657, or wherever he may be found.

        6.      Defendant, Joel Burton is individually liable because, during the relevant times,

he was an owner of substantial interests in defendant, served as officer of the entity, and held

managerial responsibilities and substantial control over terms and conditions of drivers’ work as

he held the power to hire and fire, supervised and controlled work schedules and/or conditions of

employment, determined rates and methods of pay and/or expense reimbursements, and

maintained employment records and/or held control over employment records. Defendant may be

served at, 3725 Meachem Rd., Mount Pleasant, WI 53405-4657, or wherever he may be found.

        7.      Plaintiff Jacquelyn Burton has been employed by Defendants from January 1st,

2018 to present as a delivery driver at Defendants’ Domino’s stores located in the Racine and



                                                   2
             Case 2:19-cv-00164-PP Filed 01/31/19 Page 2 of 15 Document 1
Kenosha, Wisconsin areas and within this District. Plaintiff’s consent to pursue this claim under

the FLSA is attached to this Original Complaint as “Exhibit 1.”


                                          General Allegations

                                      Defendants’ Business

         8.      Defendants own and operate numerous Domino’s franchise stores including stores

within this District and this Division.

         9.      Joel Burton is an owner, officer and director of AMNJ Enterprises, Inc.

         10.     In this capacity, Mr. Burton put the pay scheme at issue in place, has overseen

and enforced Defendants’ pay practices, and is, therefore, individually liable for the violations at

issue.

         11.     Defendants’ Domino stores employ delivery drivers who all have the same

primary job duty: to deliver pizzas and other food items to customers’ homes or workplaces.

                     Defendants’ Flawed Automobile Reimbursement Policy

         12.     Defendants require their delivery drivers to maintain and pay for safe, legally-

operable, and insured automobiles when delivering pizza and other food items.

         13.     Defendants’ delivery drivers incur costs for gasoline, vehicle parts and fluids,

repair and maintenance services, insurance, depreciation, and other expenses (“automobile

expenses”) while delivering pizza and other food items for the primary benefit of Defendants.

         14.     Defendants’ delivery driver reimbursement policy reimburses drivers on a per-

delivery basis, but the per-delivery reimbursement equates to below the IRS business mileage

reimbursement rate or any other reasonable approximation of the cost to own and operate a motor

vehicle. This policy applies to all of Defendants’ delivery drivers.

         15.     The result of Defendants’ delivery driver reimbursement policy is a

reimbursement of much less than a reasonable approximation of its drivers’ automobile expenses.

         16.     During the applicable FLSA limitations period, the IRS business mileage

reimbursement rate ranged between $.535 and $.575 per mile. Likewise, reputable companies that


                                                   3
              Case 2:19-cv-00164-PP Filed 01/31/19 Page 3 of 15 Document 1
study the cost of owning and operating a motor vehicle and/or reasonable reimbursement rates,

including the AAA, have determined that the average cost of owning and operating a vehicle

ranged between $.571 and $.608 per mile during the same period for drivers who drive 15,000

miles per year. These figures represent a reasonable approximation of the average cost of owning

and operating a vehicle for use in delivering pizzas.

       17.     However, the driving conditions specifically associated with the pizza delivery

business cause more frequent maintenance costs, higher costs due to repairs associated with

driving, and more rapid depreciation from driving as much as, and in the manner of, a delivery

driver. The Defendants’ delivery drivers further experience lower gas mileage and higher repair

costs than the average driver used to determine the average cost of owning and operating a vehicle

described above due to the nature of the delivery business, including frequent starting and

stopping of the engine, frequent braking, short routes as opposed to highway driving, and driving

under time pressures.

       18.     Defendants’ reimbursement policy does not reimburse delivery drivers for even

their ongoing out-of-pocket expenses, much less other costs they incur to own and operate their

vehicle, and thus Defendants uniformly fail to reimburse its delivery drivers at any reasonable

approximation of the cost of owning and operating their vehicles for Defendants’ benefit.

       19.     Defendants’ systematic failure to adequately reimburse automobile expenses

constitutes a “kickback” to Defendants such that the hourly wages it pays to Plaintiff and

Defendants’ other delivery drivers are not paid free and clear of all outstanding obligations to

Defendants.

       20.     Defendants fail to reasonably approximate the amount of their drivers’ automobile

expenses to such an extent that its drivers’ net wages are diminished beneath the federal minimum

wage requirements.

       21.     In sum, Defendants’ reimbursement policy and methodology fail to reflect the

realities of delivery drivers’ automobile expenses.


                                                 4
          Case 2:19-cv-00164-PP Filed 01/31/19 Page 4 of 15 Document 1
               Defendants’ Failure to Reasonably Reimburse Automobile Expenses
                               Causes Minimum Wage Violations
        22.      Regardless of the precise amount of the per-delivery reimbursement at any given

point in time, Defendants’ reimbursement formula has resulted in an unreasonable

underestimation of delivery drivers’ automobile expenses throughout the recovery period, causing

systematic violations of the federal minimum wage.

        23.      Plaintiff was paid $5.25 per hour while driving during her employment with

Defendants, including a tip credit applicable to the time she performed deliveries.

        24.      The federal minimum wage has been $7.25 per hour since July 24, 2009. The

Wisconsin minimum wage has been $7.25 per hour since January 1, 2014.

        25.      During the time Plaintiff worked for Defendants as a delivery driver, she was

reimbursed just $1.05 per delivery and on average drove 4-6 miles per delivery. This means

Plaintiff was getting paid between $.26 and $.17 per mile ($1.05 divided by 4 and 6 miles

respectively).

        26.      During the relevant time period, the IRS business mileage reimbursement rate

ranged between $.56 and $.535 per mile, which reasonably approximated the automobile

expenses incurred delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-

Rates. Using the lowest IRS rate and the highest rate per mile Plaintiff was making per mile driven

($.26 per mile) in effect during that period as a reasonable approximation of Plaintiff’s automobile

expenses, every mile driven on the job decreased her net wages by at least $.275 ($.535 - $.26)

per mile.

        27.      During her employment by Defendants, Plaintiff regularly made 3 or more

deliveries per hour. Thus using a conservative under-estimate of Plaintiff’s actual expenses and

damages, every hour on the job decreased Plaintiff’s net wages by at least $.825 ($.275 x 3

deliveries).

        28.      All of Defendants’ delivery drivers had similar experiences to those of Plaintiff.

They were subject to the same reimbursement policy; received similar reimbursements; incurred


                                                  5
            Case 2:19-cv-00164-PP Filed 01/31/19 Page 5 of 15 Document 1
similar automobile expenses; completed deliveries of similar distances and at similar frequencies;

and were paid at or near the federal minimum wage before deducting unreimbursed business

expenses.

       29.     Because Defendants paid their drivers a gross hourly wage at precisely, or at least

very close to, the federal minimum wage, and because the delivery drivers incurred unreimbursed

automobile expenses, the delivery drivers “kicked back” to Defendants an amount sufficient to

cause minimum wage violations.

       30.     While the amount of Defendants’ actual reimbursements per delivery may vary

over time, Defendants are relying on the same flawed policy and methodology with respect to all

delivery drivers at all of their other Domino’s stores. Thus, although reimbursement amounts may

differ somewhat by time or region, the amounts of under-reimbursements relative to automobile

costs incurred are relatively consistent between time and region.

       31.     Defendants’ low reimbursement rates were a frequent complaint of Defendants’

delivery drivers, which resulted in discussions with management, yet Defendants continued to

reimburse at a rate much less than any reasonable approximation of delivery drivers’ automobile

expenses.

       32.     The net effect of Defendants’ flawed reimbursement policy is that Defendants

have willfully failed to pay the federal minimum wage to their delivery drivers. Defendants

thereby enjoy ill-gained profits at the expense of its employees.

                               Class and Collective Action Allegations

       33.     Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of

similarly situated delivery drivers pursuant to 29 U.S.C. § 216(b).
        34.     The FLSA claims may be pursued by those who opt-in to this case pursuant to 29

U.S.C. § 216(b).

       35.     Plaintiff, individually and on behalf of other similarly situated employees, seeks

relief on a collective basis challenging Defendants’ practice of failing to pay employees federal


                                                 6
            Case 2:19-cv-00164-PP Filed 01/31/19 Page 6 of 15 Document 1
minimum wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from

Defendants’ records, and potential class members may be notified of the pendency of this action

via mail and electronic means.

       36.    Plaintiff and all of Defendants’ delivery drivers are similarly situated in that:

                  a. They have worked as delivery drivers for Defendants delivering pizza and

                       other food items to Defendants’ customers;

                  b. They have delivered pizza and food items using automobiles not owned or

                      maintained by Defendants;

                  c. Defendants required them to maintain these automobiles in a safe, legally-

                      operable, and insured condition;

                  d. They incurred costs for automobile expenses while delivering pizzas and

                      food items for the primary benefit of Defendants;

                  e. They were subject to similar driving conditions, automobile expenses,

                      delivery distances, and delivery frequencies;

                  f. They were subject to the same pay policies and practices of Defendants;

                  g. They were subject to the same delivery driver reimbursement policy that

                      under-estimates automobile expenses per mile, and thereby systematically

                      deprived of reasonably approximate reimbursements, resulting in wages

                      below the federal minimum wage in some or all workweeks;

                  h. They were reimbursed similar set amounts of automobile expenses per

                      delivery; and,

                  i. They were paid at or near the federal minimum wage before deducting

                      unreimbursed business expenses.




                                                 7
          Case 2:19-cv-00164-PP Filed 01/31/19 Page 7 of 15 Document 1
       37.     Plaintiff brings Count II as a class action pursuant to Fed. R. Civ. P. 23, on behalf

of herself and as the Class Representatives of the following persons (the “Class”):

                    All current and former delivery drivers employed by Defendants
                    since the date two years preceding the filing of this Complaint.

       38.     The state law claims, if certified for class-wide treatment, are brought on behalf of

all similarly situated persons who do not opt-out of the Class.

       39.     The Class satisfies the numerosity standard as it consists of hundreds of persons

who are geographically dispersed and, therefore, joinder of all Class members in a single action

is impracticable.

       40.     Questions of fact and law common to the Class predominate over any questions

affecting only individual members. The questions of law and fact common to the Class arising

from Defendants’ actions include, without limitation:

                    a. Whether Defendants failed to pay Class members the minimum wage

                       required by Wisconsin law,

                    b. Whether Defendants failed to reasonably reimburse Class members for

                       using their own vehicles to deliver Defendants’ pizzas and other food

                       items,

                    c. Whether Defendants’ formula and / or methodology used to calculate the

                       payment of reimbursement for vehicle expenses resulted in unreasonable

                       under-reimbursement of the Class members, and

                    d. Whether Defendants failed to keep accurate records of deductions from

                       Class members’ wages in violation of Wisconsin law.

       41.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,



                                                  8
          Case 2:19-cv-00164-PP Filed 01/31/19 Page 8 of 15 Document 1
economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of the state law claims.

       42.     Plaintiff’s claim is typical of those of the Class in that:

                   a. Plaintiff and the Class have worked as delivery drivers for Defendants

                     delivering pizza and other food items to Defendants’ customers;

                   b. Plaintiff and the Class delivered pizza and food items using automobiles

                      not owned or maintained by Defendants;

                   c. Defendants required Plaintiff and the Class to maintain these automobiles

                     in a safe, legally-operable, and insured condition;

                   d. Plaintiff and the Class incurred costs for automobile expenses while

                      delivering pizzas and food items for the primary benefit of Defendants;

                   e. Plaintiff and the Class were subject to similar driving conditions,

                      automobile expenses, delivery distances, and delivery frequencies;

                   f. Plaintiff and the Class were subject to the same pay policies and practices

                     of Defendants;

                   g. Plaintiff and the Class were subject to the same delivery driver

                   reimbursement policy that underestimates automobile expenses per mile, and

                   are thereby systematically deprived of reasonably approximate

                   reimbursements, resulting in wages below the federal minimum wage in

                   some or all workweeks;

                   h. Plaintiff and the Class were reimbursed similar set amounts of automobile

                   expenses per delivery; and




                                                  9
          Case 2:19-cv-00164-PP Filed 01/31/19 Page 9 of 15 Document 1
                   i. Plaintiff and the Class were paid at or near Wisconsin minimum wage before

                   deducting unreimbursed business expenses.

         43.   A class action is the appropriate method for the fair and efficient adjudication of

this controversy. Defendants have acted or refused to act on grounds generally applicable to the

Class.

         44.   Plaintiff is an adequate representative of the Class because she is a member of the

Class and her interests do not conflict with the interest of the members of the Class she seeks to

represent. The interests of the members of the Class will be fairly and adequately protected by

Plaintiff and the undersigned counsel, who have extensive experience prosecuting complex wage

and hour, employment, and class action litigation.

         45.   Maintenance of this action as a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy as members of the Class have little interest

in individually controlling the prosecution of separate class actions, no other litigation is pending

over the same controversy, it is desirable to concentrate the litigation in this Court due to the

relatively small recoveries per member of the Class, and there are no material difficulties

impairing the management of a class action.

         46.   It would be impracticable and undesirable for each member of the Class who

suffered harm to bring a separate action. In addition, the maintenance of separate actions would

place a substantial and unnecessary burden on the courts and could result in inconsistent

adjudications, while a single class action can determine, with judicial economy, the rights of all

Class members.

                 Count I: Violation of the Fair Labor Standards Act of 1938

         47.   Plaintiff reasserts and re-alleges the allegations set forth above.




                                                 10
           Case 2:19-cv-00164-PP Filed 01/31/19 Page 10 of 15 Document 1
        48.     The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. §206(a).

        49.     Defendants are subject to the FLSA’s minimum wage requirements because it is

an enterprise engaged in interstate commerce, and its employees are engaged in commerce.

        50.     At all relevant times herein, Plaintiff and all other similarly situated delivery

drivers have been entitled to the rights, protections, and benefits provided under the FLSA, 29

U.S.C. §§ 201, et seq.

        51.     Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories

of employees from federal minimum wage obligations. None of the FLSA exemptions apply to

Plaintiff or other similarly situated delivery drivers.

        52.     Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

        53.     As alleged herein, Defendants have reimbursed delivery drivers less than the

reasonably approximate amount of their automobile expenses to such an extent that it diminishes

these employees’ wages beneath the federal minimum wage.


        54.     Defendants knew or should have known that their pay and reimbursement policies,

practices and methodology result in a failure to compensate delivery drivers at the federal

minimum wage.

        55.     Defendants, pursuant to their policy and practice, violated the FLSA by refusing

and failing to pay federal minimum wage to Plaintiff and other similarly situated employees.

        56.     Plaintiff and all similarly situated delivery drivers are victims of a uniform and

employer-based compensation and reimbursement policy. This uniform policy, in violation of the


                                                  11
          Case 2:19-cv-00164-PP Filed 01/31/19 Page 11 of 15 Document 1
FLSA, has been applied, and continues to be applied, to all delivery driver employees in

Defendants’ stores.

       57.     Plaintiff and all similarly situated employees are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated

automobile expenses within three years from the date each Plaintiff joins this case, plus periods

of equitable tolling, because Defendants acted willfully and knew, or showed reckless disregard

for, whether its conduct was unlawful.

       58.     Defendants have acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other

similarly situated employees are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively, should

the Court find Defendants are not liable for liquidated damages, Plaintiff and all similarly situated

employees are entitled to an award of prejudgment interest at the applicable legal rate.

       59.     As a result of the aforesaid willful violations of the FLSA’s minimum wage

provisions, minimum wage compensation has been unlawfully withheld by Defendants from

Plaintiff and all similarly situated employees. Accordingly, Defendants are liable under 29 U.S.C.

§ 216(b), together with an additional amount as liquidated damages, pre-judgment and post-

judgment     interest,   reasonable      attorneys’    fees,   and     costs    of    this   action.


  Count II: Violations of Wisconsin Minimum Wage Law and Wisconsin §109.01 et seq.

       60.     Plaintiff reasserts and re-alleges the allegations set forth above.

       61.     At all relevant times, Defendants have been and continue to be an “employer”

within the meaning of Wisconsin Wage Law and WI Stat. §104.01 and Wis. Stat. Ann §109.01.

       62.     At all relevant times, Defendants have employed, and continues to employ,

“employees”, including Plaintiff, within the meaning of Wisconsin Wage Law §104.01 and Wis.

Stat. Ann §109.01.


                                                 12
           Case 2:19-cv-00164-PP Filed 01/31/19 Page 12 of 15 Document 1
           63.   Plaintiff was an employee of Defendants within the meaning of Wisconsin Wage

Law §104.01 and Wis. Stat. Ann §109.01.

           64.   Pursuant to Wisconsin Minimum Wage Law § 104.035 et seq. and Wis. Stat. Ann.

§ 109.01 et seq., the Defendants were required to pay Plaintiff and the Putative Plaintiffs all

wages, when due, for all hours of work at hourly rates equal to the minimum wage rate under the

FLSA on their regular pay date.

           65.   Defendants were required to provide employees with advanced notice for wage

deductions permissible.

           66.   Defendants failed to pay Plaintiff and the Putative Plaintiffs reimbursements for

travel expenses “as all wages earned” or “every wage paid” under Wisconsin Wage Law and Wis.

Stat. Ann. § 109.01 et seq. and thus failed to comply with this statute and its accompanying

administrative code. WI Stat. § 104.035 et seq.

           67.   The foregoing conduct, as alleged, constitutes willful violations of the Wisconsin

Minimum Wage Act and Wis. Stat. Ann. § 109.01 et seq . Id.68. As set forth above, the Plaintiff

and the Putative Plaintiffs have sustained losses and lost compensation as a proximate result of

Defendants’ violations. Accordingly, Plaintiff on behalf of herself and the Putative Plaintiffs,

seek damages in the amount of their unpaid earned compensation, liquidated damages, plus

interest from the date each amount came due.

           69.   As a result of the foregoing conduct, as alleged, Defendants have failed to pay

wages due under Wisconsin Wage Law, the Wis. Stat. Ann. § 109.01 et. seq, and the FLSA,

thereby violating, and continuing to violate, Wisconsin Wage Law and Wis. Stat. Ann. § 109.01

et. seq.




                                                  13
             Case 2:19-cv-00164-PP Filed 01/31/19 Page 13 of 15 Document 1
        70.      Plaintiff, on behalf of herself and the Putative Plaintiffs, seeks recovery of her

attorneys’ fees. Id.

                                  Count III: Unjust Enrichment

        71.      Plaintiff reasserts and re-alleges the allegations set forth above.

        72.      Plaintiff conferred a benefit upon Defendants by working on their behalf without

compensation.

        73.      Defendants had an appreciation or knowledge of the benefit conferred by

Plaintiff.

        74.      Defendants accepted and retained the benefit under such circumstances as to

make it inequitable for Defendants to retain the benefit without payment of its value.



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and the Class demand judgment against Defendants and pray for:

(1) compensatory damages; (2) liquidated damages, (3) costs of litigation and attorney’s fees as

provided by law; (4) pre-judgment and post-judgment interest as provided by law; and (5) such

other relief as the Court deems fair and equitable.




                                       Demand for Jury Trial

    Plaintiff hereby requests a trial by jury of all issues triable by jury.


                                                Respectfully submitted,


                                                _/S/ MATTHEW HAYNIE______
                                                Matthew Haynie, Texas Bar No. 24087692
                                                FORESTER HAYNIE PLLC
                                                1701 N. Market Street, Suite 210


                                                   14
             Case 2:19-cv-00164-PP Filed 01/31/19 Page 14 of 15 Document 1
                           Dallas, Texas 75202
                           (214) 210-2100 phone
                           (214) 346-5909 fax
                           Email: matthew@foresterhaynie.com

                           J. Gerard Stranch, IV* (TN BPR#023045)
                           Joe P. Leniski, Jr.* (TN BPR#022891)
                           BRANSTETTER, STRANCH &
                           JENNINGS, PLLC
                           223 Rosa Parks Ave. Suite 200
                           Nashville, TN 37203
                           Telephone: 615/254-8801
                           Facsimile: 615/255-5419
                           Email: gerards@bsjfirm.com
                                   joeyl@bsjfirm.com
                           *pro hac vice forthcoming




                             15
Case 2:19-cv-00164-PP Filed 01/31/19 Page 15 of 15 Document 1
